Citation Nr: 1501727	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  09-12 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for degenerative joint disease of the feet.

2. Entitlement to service connection for left foot pes planus.

3. Entitlement to a separate evaluation for degenerative joint disease of the left hip, prior to March 14, 2014.

4. Entitlement to a separate evaluation for degenerative joint disease of the left knee, prior to March 14, 2014.

5. Entitlement to a separate evaluation for degenerative joint disease of the right knee, prior to March 14, 2014.

6. Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left hip, from March 14, 2014.

7. Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee from, March 14, 2014.

8. Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee, from March 14, 2014.

9. Entitlement to a compensable evaluation for degenerative joint disease of the right hip, prior to March 23, 2011.

10. Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right hip, from March 23, 2011. 

11 Entitlement to a compensable evaluation for degenerative joint disease of the thoracolumbar spine and sacroiliac joint, prior to March 14, 2014. 

12. Entitlement to an evaluation in excess of 10 percent degenerative joint disease of the thoracolumbar spine and sacroiliac joint, from March 14, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to January 1986, and from July 1986 to April 2007.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated in October 2007 and March 2009.  The Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania has jurisdiction over the Veteran's claims.

In the October 2007 rating decision, in pertinent part, the RO awarded service connection for degenerative joint disease of the bilateral hips and knees and assigned a combined 20 percent disability rating, effective May 1, 2007; awarded service connection for degenerative joint disease of the thoracic spine and assigned a 0 percent evaluation, effective May 1, 2007; and denied service connection for bilateral feet degenerative joint disease and left foot pes planus.

In a March 2009 rating decision, the RO awarded service connection for degenerative changes of the sacroiliac joint with a 0 percent disability evaluation, effective May 1, 2007.

In a May 2014 rating decision, the RO awarded separate 10 percent evaluations for degenerative joint disease of the left hip, left knee, and right knee effective March 24, 2014, and degenerative joint disease of the right hip effective March 23, 2011.  

This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for the hip disabilities, knee disabilities, spine, and sacroiliac joint disabilities remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

Additionally, in an October 2011 rating decision, the RO granted temporary total ratings based on periods of hospitalization and convalescence for the sacroiliac joint, for the period effective March 26, 2009.  See 38 C.F.R. § 4.30 (convalescent ratings).

The Veterans Benefits Management System (VBMS) contains the November 2014 appeal brief.  The Virtual VA paperless claims processing system contains additional relevant VA treatment records dated in March 2011.

The issue of entitlement to service connection for degenerative joint disease of the feet is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Left foot pes planus was not manifest during service and is not related to any incident of service.

2. For the period prior to March 14, 2014, degenerative joint disease of the left hip and bilateral knee was manifested by pain and x-ray evidence of degenerative joint disease in the knees and hip strain. 

3. For the period from March 14, 2014, degenerative joint disease of the left hip is manifested by abduction to 45 degrees with objective evidence of pain on motion.

4. For the period from March 14, 2014, degenerative joint disease of the left knee is manifested by flexion to 130 degrees, and extension to 0 degrees, without objective evidence of pain on motion.

5. For the period from March 14, 2014, degenerative joint disease of the right knee is manifested by flexion to 130 degrees, and extension to 0 degrees, without objective evidence of pain on motion.

6. For the period prior to March 23, 2011, degenerative joint disease of the right hip was manifested by full range of motion with subjective reports of pain on motion.

7. For the period from March 23, 2011, degenerative joint disease of the right hip is not manifested by limitation of adduction such that motion was lost beyond 10 degrees.

8. For the period prior to March 14, 2014, degenerative joint disease of the thoracolumbar spine and sacroiliac joint was productive of limitation of motion with pain on motion.

9. Degenerative joint disease of the thoracolumbar spine and sacroiliac joint is not manifested by the functional equivalent of forward flexion to 60 degrees or less, nor muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSIONS OF LAW

1. Left foot pes planus was not incurred in or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).  

2. The criteria for a separate 10 percent rating for degenerative joint disease of the left hip, prior to March 14, 2014, have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.59, 4.40, 4.45, 4.71a Diagnostic Codes 5003, 5253 (2014).

3. The criteria for a separate 10 percent rating for degenerative joint disease of the left knee, prior to March 14, 2014, have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.59, 4.40, 4.45, 4.71a Diagnostic Codes 5003, 5253 (2014).

4. The criteria for a separate 10 percent rating for degenerative joint disease of the right knee, prior to March 14, 2014, have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.59, 4.40, 4.45, 4.71a Diagnostic Codes 5003, 5253 (2014).

5. The criteria for an evaluation in excess of 10 percent for degenerative joint disease of the left hip have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.71a Diagnostic Code 5253 (2014).

6. The criteria for an evaluation in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.71a Diagnostic Codes 5010-5260 (2014).

7. The criteria for an evaluation in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.71a Diagnostic Codes 5010-5260 (2014).

8. The criteria for the assignment of a 10 percent rating for degenerative joint disease of the right hip have been met, prior to March 11, 2011.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.59, 4.40, 4.45, 4.71a Diagnostic Code 5253 (2014).

9. The criteria for an evaluation in excess of 10 percent for degenerative joint disease of the right hip have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.59, 4.40, 4.45, 4.71a Diagnostic Code 5253 (2014).

10. The criteria for the assignment of a 10 percent rating for degenerative joint disease of the thoracolumbar spine and sacroiliac joint have been met, prior to March 14, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.59, 4.66, 4.71a Diagnostic Codes 5242, 5236 (2014).

11. The criteria for an evaluation in excess of 10 percent for degenerative joint disease of the thoracolumbar spine and sacroiliac joint have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.66, 4.71a Diagnostic Codes 5242, 5236 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

The duty to notify in this case was satisfied by letters sent to the Veteran in February 2008, March 2008, and December 2011.  The claim was last adjudicated in September 2014. 

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA examination and identified private treatment.

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For these reasons, no further assistance is required.  38 C.F.R. § 3.159(c).

II. Service connection 

As an initial matter, the Board notes that record does not reflect, and the Veteran does not contend that he engaged in combat with the enemy.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for arthritis, may be established on a presumptive basis by showing that such a chronic disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2014).

If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, including arthritis.  38 C.F.R. § 3.309(a), see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Left Foot Pes Planus

In his November 2006 claim, the Veteran reported having pes planus beginning in service.

The Veteran's service treatment records do not note any in-service complaints, treatment, or diagnoses referable to left foot pes planus.  Service treatment records show complaints referable to right foot pes planus and right foot heel pain.  The December 2006 report of medical history at retirement lists no abnormalities for the feet.  

On a pre-discharge examination in December 2006, the examiner noted the Veteran's complaints of foot pain.  The weight-bearing and non-weight bearing X-rays of the left foot were negative for pes planus.  The examiner diagnosed right foot pes planus, but not left foot pes planus. 

On VA examination in March 2014, the examiner noted there was no objective evidence or complaint of flat foot.  Instead the examiner diagnosed bilateral foot strain and bilateral great toe osteoarthritis.

Significantly, there is no evidence of left foot pes planus.  In the absence of disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran is competent to report that he has left foot pain.  He is also competent to report when his symptoms were first identified.  However, his statements must be balanced against the other evidence of record.  To the extent that there are lay statements asserting that the Veteran has left foot pes planus related to an in-service injury or illness, the Board finds that the probative value of these general assertions to be outweighed by the evidence of no pathology, disease, residuals of injury, or diagnosis of left foot pes planus.  In essence, his report of left foot pes planus pales in comparison to the objective medical evidence .

As the preponderance of the evidence is against the claim of service connection for left foot pes planus, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).

III. Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, staged ratings are appropriate, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  The Board notes that the Veteran has been awarded a temporary total rating for his service-connected sacroiliac joint for the period from March 26, 2009, to June 30, 2009.  See 38 C.F.R. § 4.30 (convalescent ratings).  As such, this period will not be discussed.  With respect to the periods prior to and from these dates for the lumbar spine and sacroiliac joint disability, and for the Veteran's bilateral hip and knee disabilities, a uniform rating is appropriate.

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40. Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

On a pre-discharge examination of the hips in December 2006, the Veteran complained of stiffness and constant pain in the hips at a level 3 out of 10.  He reported no functional impairment.  On examination of the hips, there was no effusion, tenderness or hip joint ankylosis.  Range of motion was flexion to 125 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees. 

On a pre-discharge examination of the knees in December 2006, the Veteran complained of weakness, stiffness, and fatigability bilaterally with constant pain.  He reported functional impairment as trouble with running and squatting.  On examination of the knees, there was no effusion, tenderness, redness, or ankylosis.  There was no additional limitation after repetitive-use testing.  Stability tests were negative bilaterally.  Range of motion was flexion to 140 degrees and extension to 0 degrees.

A March 2011 VA physical therapy consult note showed right hip flexion to under 90 degrees, straight leg raise was positive approximately 45 degrees, abduction to 45 degrees, internal rotation to 15 degrees, and external rotation to 40 degrees.  Left hip flexion was through 110 degrees, straight leg rasing was to 75 degrees, abduction to 45 degrees, internal rotation to 40 degrees, and external rotation to 45 degrees. 

A March 2011 nurse practitioner outpatient note, indicated the Veteran complained of crossing his legs referable to right hip pain.

On VA examination in March 2014, the Veteran reported increased hip pain bilaterally.  He denied locking up and giving away of either hip.  He reported a dull constant pain at a level 4 out of 10.  He denied flare-ups of the hips and thighs.  

Range of motion of the left and right hips was: flexion to 115 degrees, extension to 30 degrees, abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran could not cross legs, rotation was not limited such that the Veteran could not toe-out more than 15 degrees, external rotation was to 60 degrees, internal rotation to 40 degrees, adduction was to 15 degrees with pain, right hip abduction was to 35 degrees with pain, and left hip abduction was to 45 degrees with pain at 35 degrees.  Range of motion was unchanged after repetitive-use testing.  Functional loss was noted as less movement than normal on the right and pain on movement for both.  It was noted that pain could significantly limit function during flare-ups or with overuse.  Muscle strength testing was normal.  There was no ankylosis nor maluion or nonunion of femur, flail hip joint, or leg length discrepancy.  The Veteran denied use of any assistive devices.  The impact on the Veteran's ability to work included lifting 25 pounds six times, walking 1.5 miles at one time, sit or standing for one hour, and sit or standing for 3 hours in an 8 hour day.

On VA examination in March 2014 for the bilateral knees, the Veteran reported worse pain with walking and climbing stairs.  He reported use of injections.  He denied locking, giving away, erythema, and flare-ups.  Range of motion was flexion to 130 degrees and extension to 0 degrees bilaterally.  The examiner noted the Veteran was obese and the ten degree loss of flexion reflected body habitus bilaterally.  There was no additional limitation of motion after repetitive-use testing.  It was noted that pain could significantly limit function during flare-ups or with overuse.  The examiner noted tenderness or pain to palpation for joint line or soft tissues on the right knee.  There was pain on palpation of bilateral inferior patellar tendon, right greater than left. No joint effusion was noted.  Muscle strength testing was normal on the right and had active movement against some resistance on the left.  Joint stability tests were normal.  There was no evidence of subluxation or dislocation.  Functional impact was consistent with that of the bilateral hips.

A. Left Hip and Knees prior to March 14, 2014

Service connection for degenerative joint disease of the bilateral hips and knees was granted in an October 2007 rating decision and 20 percent evaluation was assigned under DC 5003, effective May 1, 2007.  Subsequently, a May 2014 rating decision granted a separate evaluation for each individual joint, effective May 1, 2007, for the right hip and March 14, 2014 for the left hip and left knee and right knee, and discontinued the group evaluation effective those same dates.  

Under DC 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under DC 5003.  A 20 percent evaluation is warranted with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating episodes. 38 C.F.R. § 4.71a, DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003. 

As noted, the December 2006 pre-discharge examination disclosing findings of degenerative arthritis and with pain on range of motion is the symptomatology that 38 C.F.R. § 4.59 indicate would warrant a compensable rating.

Based upon credible evidence of pain, almost no functional impairment and the provisions of 38 C.F.R. § 4.59, a 10 percent evaluation is granted for each joint left hip, right knee, and left knee.  

B. Left Hip after March 14, 2014

A separate rating for degenerative joint disease of the left hip was granted in a May 2014 rating decision and a 10 percent evaluation was assigned for the left hip under DC 5253.

Under DC 5253, impairment of the thigh, a 10 percent disability rating is warranted for limitation of rotation of, or cannot toe-out more than 15 degrees, affected leg or when adduction is limited such that legs cannot be crossed.  A 20 percent rating is assigned for limitation of abduction of, motion lost beyond 10 degrees.  See 38 C.F.R. § 4.71a. 

The current 10 percent evaluation contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  In order to warrant a higher evaluation, there must be the functional equivalent of the limitation of abduction with motion lost beyond 10 degrees under DC 5253, or the functional equivalent to limitation of flexion to 30 degrees under DC 5252.

After a review of the evidence of record, the Board finds that an increase rating for the Veteran's left hip disorder is not warranted.  The Veteran's examinations show subjective painful range of motion, with full range of abduction to 45 degrees with pain at 35 degrees, thus warranting a 10 percent rating under 38 C.F.R. §§ 4.59, 4.71a.  Although the appellant had pain on motion, such pain did not functionally limit abduction to motion lost beyond 10 degrees.  Here, neither the lay nor medical evidence establishes that abduction is functionally lost beyond 10 degrees.  Rather, the examinations disclosed that he retained useful abduction to 35 degrees, which is consistent with the 10 percent evaluation based on limitation of motion.

The Board has considered alternative diagnostic codes.  There is no evidence of ankylosis (DC 5250), limitation of extension (DC 5251), limitation of flexion (DC 5252), hip flail joint (DC 5254), or impairment of the femur (DC 5255).  Thus, ratings in excess of 10 percent is not warranted under these codes.

As the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for degenerative joint disease of the left hip from March 14, 2014, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).

C. Knees after March 14, 2014

A separate rating for degenerative joint disease of the left and right knees was granted by a May 2014 rating decision and a 10 percent evaluation was assigned for each knee under DC 5010-5260.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27.  In this case, DC 5010-5260 reflects consideration of the effects of traumatic arthritis (5010) and limited flexion (5260).

DC 5010 directs the rater to assign a rating under the criteria provided in DC 5003, which covers degenerative arthritis.  See 38 C.F.R. § 4.71a, DC 5010.  As noted above, under DC 5003, when a compensable limitation of motion is demonstrated in the specific joint, then an evaluation is appropriate under the specific diagnostic code, which is consistent with the separate evaluations awarded effective March 14, 2014 under DC 5260.

Under DC 5260, flexion that is limited to 60 degrees is noncompensable, flexion that is limited to 45 degrees warrants a 10 percent evaluation, and flexion that is limited to 30 degrees warrants a 20 percent evaluation.  See 38 C.F.R. § 4.71a. 

The current 10 percent evaluation contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 45 degrees.  38 C.F.R. § 4.7, DeLuca v. Brown, 8 Vet. App. 202 (1995).  Separate evaluations may be assigned for compensable limitation of extension, instability or subluxation.  See generally VAOPGCPREC 23-97, VAOPGCREC 9-98, VAOPGCPREC 9-04.

After a review of the evidence of record, the Board finds that an increased rating for the Veteran's left and right knee disorder is not warranted.  The evidence of record has not demonstrated a limitation of flexion of either knee to less than 45 degrees.  At the time of his March 2014 examination, the Veteran reported pain on walking and use of stairs.  It was noted that pain could significantly limit function during flare-ups or with overuse.  Although he reported pain on motion, such pain did not functionally limit flexion to less than 45 degrees.  Rather, the examination disclosed that he retained useful flexion better than 45 degree even after repetitive use testing.  Here, neither the lay nor medical evidence established that flexion is functionally limited less than 45 degrees.  

The Board has considered alternate diagnostic codes.  Objective testing has not demonstrated any ankylosis (DC 5256), instability (DC 5257), subluxation or dislocations (DC 5258), impairment of semilunar cartilage (DC 5258), limitation of extension, (DC 5231), impairment of the tibia and fibula (DC 5262), or genu recurvatum (DC 5263).

The Board has considered the Veteran's complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, there is no evidence that he demonstrated pain to sufficient to warrant a higher evaluation under any relevant diagnostic code.  We find the medical evidence prepared by skilled professionals to be more probative and credible than the lay evidence of record.

As the preponderance of the evidence is against the claim for separate evaluations in excess of 10 percent for degenerative joint disease of the left knee and right knee from March 14, 2014, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).



D. Right Hip

As noted, the right hip was previously compensated as a single disability with the left hip and knees with a single evaluation of 20 percent under DC 5003.  Then, in a May 2014 rating decision, the RO separated out the right hip disability, and awarded a 0 percent evaluation prior to March 11, 2011, and a 10 percent evaluation thereafter under DC 5253.

The 10 percent evaluation, contemplates periarticular pathology productive of painful motion effective March 11, 2011.  38 C.F.R. § 4.59.  In order to warrant a higher evaluation under DC 5253, prior to March 11, 2011, there must be the functional equivalent of limitation of rotation of, or cannot toe-out more than 15 degrees, affected leg or adduction such that legs cannot be crossed.  In order to warrant a higher evaluation, after March 11, 2011, there must be the functional equivalent of limitation of abduction with motion lost beyond 10 degrees.  

Prior to March 11, 2011

It is noted on VA examination in December 2006, the Veteran had full range of motion with subject complaints of constant pain.  In considering the criteria of DC 5253, there is no evidence that the Veteran demonstrated a functional limitation of rotation such that he could not toe-out more than 15 degrees or had limitation of adduction such that he could not cross legs.  However, on this record, the Board, the Board is not convinced that the Veteran's right hip limitation manifested by limitation of flexion and ability to cross legs became worse on the date of the March 11, 2011 VA examination.  During the prior examination, the Veteran had credible lay evidence of pain, and reports of hip strain.  Therefore, the Board finds that the Veteran has periarticular pathology productive of painful motion warranting a 10 percent evaluation for the period prior to March 11, 2011.  

Here, neither the lay nor medical evidence establishes that abduction is functionally lost beyond 10 degrees at any point in the appeal, such that a higher evaluation is warranted under DC 5253.

Beginning March 11, 2011

The Veteran has been assigned a 10 percent evaluation based upon painful motion beginning March 11, 2011.  The evaluation contemplates periarticular pathology productive of painful motion.  It is also consistent with limitation of abduction to 35 degrees as demonstrated on the March 2014 VA examination.  

Neither the lay nor medical evidence establishes that the Veteran demonstrated a functional restriction in abduction such that motion was lost beyond 10 degrees.  Rather, on examination, the Veteran demonstrated flexion to 90 degrees in VA treatment and abduction to 35 degrees on VA examination in March 2014.  Such impairment would not warrant a higher evaluation under a relevant diagnostic code.  The assigned 10 percent evaluation is based on painful motion of the right hip under 38 C.F.R. § 4.59 which allows consideration of functional loss due to painful motion to be rated to at least the minimum compensable rating for a particular joint.  While the Veteran did not demonstrate compensable limitation of motion during the appeal under DC 5253, he demonstrated painful motion sufficient to grant a 10 percent evaluation under 38 C.F.R. § 4.59.

The Board has considered alternative diagnostic codes, but there is no evidence of ankylosis (DC 5250), limitation of extension (DC 5251), limitation of flexion (DC 5252), hip flail joint (DC 5254), or impairment of the femur (DC 5255) during the appeal.  Thus, ratings in excess of 10 percent is not warranted under these codes.

In sum, the Board finds that the weight of the credible evidence demonstrates that the Veteran's service-connected right hip disability supports the criteria of a 10 percent evaluation for limited or painful motion of a major joint for the period prior to March 11, 2011.  The preponderance of the evidence is against the claim for an initial evaluation for degenerative joint disease of the right hip in excess of 10 percent, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).

E. Lumbar Spine and Sacroiliac Joint

The Veteran seeks an initial compensable evaluation for the degenerative joint disease of the thoracolumbar spine and sacroiliac joint, and a rating in excess of 10 percent from March 14, 2014.  

In an October 2007 rating decision, the RO awarded service connection for the thoracolumbar spine with a 0 percent evaluation under DCs 5299-5242 (degenerative arthritis of the spine).  See 38 C.F.R. §§ 4.20 (analogous ratings), 4.27 (use of diagnostic code numbers).  In a March 2009 rating decision, the RO awarded service connection for degenerative changes of the sacroiliac joint with a 0 percent evaluation under DC 5236 (sacroiliac injury and weakness).  As noted above, in an October 2011 rating decision, the RO granted temporary total ratings based on periods of hospitalization and convalescence for the service-connected sacroiliac joint, for the period effective March 26, 2009.  See 38 C.F.R. § 4.30.  Then, in a May 2014 rating decision, the RO awarded a 10 percent evaluation for the degenerative joint disease and sacroiliac joint, effective March 14, 2014.

The 10 percent evaluation effective March 14, 2014, is based on limitation of motion of the thoracolumbar spine due to pain.

The criteria for DC 5242 and DC 5236 are set forth in the General Rating Formula for evaluating Disease and Injuries of the Spine.  See 38 C.F.R. § 4.71a.  

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For purposes of VA compensation, the regulations define normal range of motion for the thoracolumbar spine as 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) and Plate V.

Reference is made to DC 5003 for degenerative arthritis of the spine under DC 5242.

On a pre-discharge examination in December 2006, the Veteran reported stiffness, weakness, and pain. The examiner noted there was no incapacitation or functional impairment.  Physical examination revealed no muscle tenderness or radiation of pain on movements.  Straight leg testing was negative bilaterally.  There was no lumbar spine ankylosis.  Range of motion of the lumbar spine was normal.  Flexion was to 90 degrees.  Extension, right and left lateral flexion, and right and left rotation were to 30 degrees.  Range of motion was not additionally limited after repetitive use testing.  The examiner noted no IVDS (intervertebral disc syndrome) nerve involvement. 

An August 2008 CAT scan indicated sacroiliac joint sclerosis.

In a November 2009 statement, the Veteran reported pain after standing and that a physician told him that the pain in his back was back spasm.

The lumbosacral and sacroiliac joints should be considered as one anatomical segment for rating purposes.  38 C.F.R. § 4.66.  Thus, a separate evaluation is not warranted for impairment in the lumbosacral spine and sacroiliac joint.

The private treatment reports of record indicate the Veteran underwent surgery as reflected by the temporary 100 percent evaluation. 

On VA examination in March 2014, the Veteran reported pain and stiffness.  He indicated that he was unable to walk more than 100 meters without having to rest due to pain.  He denied any bowel or bladder dysfunction.  He denied flare-ups that impacted function.  Range of motion had flexion to 75 degrees with pain at 65 degrees, extension to 10 degrees with pain at 5 degrees, right and left lateral flexion to 15 degrees with pain, and right and left lateral rotation to 25 degrees with pain.  The examiner indicated the Veteran was unable to perform repetitive use testing due to pain.  Function loss was noted as less movement than normal, pain on movement, and interference with sitting, standing, and or weight-bearing.  The examiner noted that pain could significantly limit functional ability during flare-ups or when used repeatedly.  There was pain to palpation over the lumbar spine.  The examiner noted the Veteran did not have guarding or muscle spasm.  Reflex examination was normal for the right knee and ankle.  Sensory examination was normal on the right side extremities.  No additional neurologic abnormalities were noted.  There was no IVDS.  The Veteran did not report use of any assistive devices. 

Prior to March 14, 2014

The Veteran reported painful motion, to include back spasms.  Although the Veteran had pain on motion, such pain did not functionally limit his range of motion.  However, the Board finds it unlikely that the Veteran's disability of thoracolumbar spine and sacroiliac joint increased in severity on the date of the March 14, 2014 VA examination.  Rather, the VA examination confirmed the Veteran's credible statements in regard to his painful motion.  As such, the Board finds that a 10 percent rating is warranted prior to March 14, 2014.  38 C.F.R. § 4.59.
Beginning March 14, 2014

The 10 percent evaluation contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  In order to warrant a higher evaluation, there must be the functional equivalent of forward flexion greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Here, neither lay nor medical evidence established that flexion is functionally limited less than 30 degrees.  Rather, the March 2014 VA examination disclosed that he retained useful flexion that was better than 30 degrees.  The Veteran's private and VA treatment records contained notations of back pain treated with physical therapy and steroid injections.  Although the Veteran reported muscle spasm, there was no indication that it resulted in additional disability not already compensated. 

The Board has considered the Veteran's lay statements that he had increasingly severe low back pain.  The Veteran is competent to report his symptomatology and the Board finds the statements to be credible and corroborated by the medical evidence of record.  See Layno, 6 Vet. App. at 469.  However, the Veteran has provided no evidence or reports from a private or VA clinician that suggest that the symptomatology demonstrated on the VA examinations were not inaccurate.  He has also not alleged that he had flexion of the thoracolumbar spine that was functionally limited to 30 degrees or less.  DeLuca, 8 Vet. App. at 204-7; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  As the Veteran's range of motion was not functionally limited to flexion to 30 degrees or less, and Veteran did not present with favorable ankylosis of the entire thoracolumbar spine, a higher 20 rating is not warranted.  

The Board has considered a higher evaluation based on associated objective neurologic abnormalities.  The Veteran is in receipt of service connection for radiculopathy of the left lower extremity associated with degenerative joint disease of the thoracolumbar spine and sacroiliac joint.  He has not expressed disagreement with this evaluation and it is not on appeal.  There is no evidence of any other objective neurologic abnormalities. 

In sum, the Board finds that the evidence warrants a rating no higher than 10 percent prior to March 14, 2014, and a rating in excess of 10 percent is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).

D. Extraschedular 

The Board has also considered whether the service-connected bilateral hips, bilateral knees, and lumbosacral spine and sacroiliac joint present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the rating criteria for musculoskeletal system reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  As noted, the degenerative joint disease of the left hip and bilateral knees was manifested by pain and arthritis.  When comparing this disability picture to the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more adequately contemplated by the rating criteria for the specific joints contemplating his pain and limitation of motion.  The evidence fails to show anything unusual or exceptional that would render the schedular criteria inadequate in this case.  Moreover, the schedular criteria contemplate the Veteran's reports of pain and limitation of motion in his bilateral knee, hip, and lumbosacral spine and sacroiliac joint.  Higher ratings are available for certain manifestations of disorders, but the lay and medical evidence of record reflects those manifestations are not present in this case.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, the Veteran has not alleged any additional symptomatology which are entitled to service connection, but have not been contemplated by the rating criteria already applied, and there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

Accordingly, this is not an exceptional situation that would require extraschedular consideration to compensate the Veteran for any additional disability that could be attributed to the combined effect of multiple conditions.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the rating schedule, the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required.


ORDER

Entitlement to service connection for left foot pes planus is denied.

A separate 10 percent rating for degenerative joint disease of the left hip, prior to March 14, 2014, is granted.

A separate 10 percent rating for degenerative joint disease of the left knee, prior to March 14, 2014, is granted.

A separate 10 percent rating for degenerative joint disease of the right knee, prior to March 14, 2014, is granted.

An evaluation in excess of 10 percent for degenerative joint disease of the left knee, after March 14, 2014, is denied.

An evaluation in excess of 10 percent for degenerative joint disease of the right knee, after March 14, 2014, is denied.

An 10 percent evaluation for degenerative joint disease of the right hip, prior to March 11, 2011, is granted. 

An evaluation in excess of 10 percent for degenerative joint disease of the right hip is denied.

An 10 percent, but no higher evaluation, for degenerative joint disease of the thoracolumbar spine and sacroiliac joint, prior to March 14, 2014, is granted. 

An increased rating in excess of 10 percent for degenerative joint disease of the thoracolumbar spine and sacroiliac joint  is denied.


REMAND

On VA examination in March 2014, there was X-ray evidence of arthritis in both feet.  In addition, the examiner diagnosed bilateral foot strain and bilateral great toe osteoarthritis but did not provide an etiology opinion for the diagnosed foot disorders.  Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Furthermore, the Board finds a medical opinion is necessary to address whether the claimed bilateral foot disorder, was caused or aggravated by his service-connected lumbar spine or right knee disabilities.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ensure that all available VA and non-VA treatment records are obtained.  The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the AOJ.

2.The Veteran should be afforded a VA examination to address the nature and likely etiology of his bilateral foot degenerative joint disease.

The examiner is to be provided access to the paper file, Virtual VA, and VBMS as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner is asked to offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that bilateral foot degenerative joint disease is due to an injury or other event or incident of the Veteran's service, including parachute jumps.

The examiner is also asked to offer comments and an opinion addressing it is at least as likely as not that bilateral foot degenerative joint disease was caused or aggravated (permanently made worse) by Veteran's service-connected lumbar spine or right knee disabilities.  If aggravation is found, the examiner should quantify the degree of additional disability resulting from the aggravation.  

A rationale for all opinions rendered should be provided.

3. Then, the AMC should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


